       Case 1:20-cr-00394-KAM Document 8 Filed 09/23/20 Page 1 of 6 PageID #: 31
·-


     JN:ADW
     F. #2020R00345

     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK
     - - - - - - - - - - - - - - - - - - - - - - - - - - - )(
     UNITED STATES OF AMERICA                                      INDICTMENT

              - against -
                                                                    1:20-cr-00394 (KAM)(RER)
                                                                   Cr. N o . - - - - - - - - - - -
                                                                   (T. 18, U.S.C., §§ 98l(a)(l)(C), 1341,
     KEVIN JAY LIPSITZ,                                             1343 and 3551 et seq.; T. 21, U.S.C.,
                                                                    § 853(p); T. 28, U.S.C., § 246l(c);
                                     Defendant.                     T. 50, U.S.C., §§ 4512 and 4513)

     - - - - - - - - - - - - - - - - - - - - - - - - - - - )(
     THE GRAND JURY CHARGES:

                                           COUNTS ONE THROUGH THREE
                                                   (Wire Fraud)

                         I.       On or about the dates identified in the table below, within the Eastern

     District of New York and elsewhere, the defendant KEVIN JAY LIPSITZ did knowingly and

     intentionally devise a scheme and artifice to defraud one or more customers in the marketing

     and sale of personal protective equipment ("PPE"), and to obtain money and property from

     them by means of one or more materially false and fraudulent pretenses, representations and

     promises and, for the purpose of executing such scheme and artifice, did transmit and cause

     to be transmitted, by means of wire communication in interstate commerce, one or more

     writings, signs, signals, pictures and sounds, as set forth below:
    Case 1:20-cr-00394-KAM Document 8 Filed 09/23/20 Page 2 of 6 PageID #: 32
                                                                                                       2


·Count      A1mroximate Date of
            Wire Transmission
                                      Descri.Qtion of Wire Transmission
                                                                                  ,
                                                                                            ··,   :~::;~b~i:~~'.-
                                                                                            ' ·.' .:: ': t:.:t}~}.;:
ONE         March 24, 2020            Email sent by or caused to be sent by LIPSITZ, while
                                      located in the Eastern District ofNew York, to a customer,
                                      located in Tennessee, in which LIPSITZ stated, among other
                                      things: ·'[s]ent you a tracking number yesterday, but that
                                      will change after your items are all boxed up and ready to go
                                      ... your order is right on my desk and the second this new
                                      shipment comes in, yours are going out."

TWO          March 31, 2020           Email sent by or caused to be sent by LIPSITZ, while
                                      located in the Eastern District of New York, to a customer,
                                      located in New Jersey, in which LIPSITZ stated, among
                                      other things: ''[h]ere are the four tracking numbers, please
                                      ignore the usps one, all are going via Fedex [... ] [w]e are
                                      getting an extra 250,000 masks next week, so we will have
                                      plenty if your friends would like to order."

THREE        April I 0, 2020          Email sent by or caused to be sent by LIPSITZ, while
                                      located in the Eastern District of New York, to a customer,
                                      located in New Jersey, in which LIPSITZ provided tracking
                                      information for certain items being shipped via a private and
                                      commercial interstate cmi-ier.

                 (Title 18, United States Code, Sections 1343 and 3551 et seq.)

                                   COUNTS FOUR AND FIVE
                                        (Mail Fraud)

                 2.      On or about the dates identified in the table below, within the Eastern

   District of New York and elsewhere, the defendant KEVIN JAY LIPSITZ did knowingly and

   intentionally devise a scheme and artifice to defraud one or more customers in the marketing

   and sale of PPE, and to obtain money and property from them by means of one or more

   materially false and fraudulent pretenses, representations and promises, and, for the purpose

   of executing such scheme and artifice, did place and cause to be placed one or more matters

   and things in a post office and authorized depository for mail matter, to be sent and delivered
              Case 1:20-cr-00394-KAM Document 8 Filed 09/23/20 Page 3 of 6 PageID #: 33
·-
                                                                                                           3


       by the United States Postal Service, and did deposit and cause to be deposited one or more

       matters and things to be sent and delivered by private and commercial interstate caITier, and

        did take and receive therefrom such matters and things, as set forth below:

                                                                                             ·"(>f , . :.-~~;~if~:-·/~!,
     ,,-,._     '


     daunt                   Approximate Date    Description of Mailing                           ..
                             of Mailing                                                            "
                                                                                                        c·:•·/;·:;,::·,_;_
                                                                                                         .'·:\·:·::ci-:::
     FOUR                    April 9, 2020       Shipment using United States Postal Service from Staten
                                                 Island, New York to Nashville, Tennessee of three-ply
                                                 surgical masks.

     FIVE                    April 10, 2020      Shipment using Federal Express from Staten Island, New
                                                 York to Hainesp01i, New Jersey of three-ply surgical
                                                 masks.

                        (Title 18, United States Code, Sections 1341 and 3551 et seq.)

                                                  COUNT SIX
                              (Unlawful Accumulation of Designated Scarce Materials)

                        3.       On or about and between March 25, 2020 and May 31, 2020, both dates

       being approximate and inclusive, within the Eastern District of New York and elsewhere, the

        defendant KEVIN JAY LIPSITZ did knowingly and willfully accumulate, for the purpose of

       resale at prices in excess of prevailing market prices, materials which have been designated

        by the President of the United States as scarce materials or materials the supply of which

       would be threatened by such ~ccumulation, to wit: certain PPE, including N95 Filtering

        Facepiece Respirators, KN95 Filtering Facepiece Respirators and PPE surgical masks.

                        (Title 50, United States Code, Sections 4512 and 4513; Title 18, United States

        Code, Sections 3551 et seq.)
 Case 1:20-cr-00394-KAM Document 8 Filed 09/23/20 Page 4 of 6 PageID #: 34

                                                                                                     4


                             CRIMINAL FORFEITURE ALLEGATION
                              AS TO COUNTS ONE THROUGH FIVE

               4.     The United States hereby gives notice to the defendant that, upon his

conviction of the offenses charged in Counts One through Five, the government will seek

forfeiture in accordance with Title 18, United States Code, Section 981(a)(l)(C) and Title 28,

United States Code, Section 246l(c), which require any person convicted such offenses to

forfeit any property, real or personal, constituting or derived from proceeds obtained directly

or indirectly as a result of such offenses.

               5.      If any of the above-described forfeitable property, as a result of any act

or omission of the defendant:

                       (a)      cannot be located upon the exercise of due diligence;

                       (b)      has been transferred or sold to, or deposited with, a third party;

                       (c)      has been placed beyond the jurisdiction of the court;

                       (d)      has been substantially diminished in value; or

                       ( e)     has been comingled with other prope11y which cannot be

divided without difficulty;
 Case 1:20-cr-00394-KAM Document 8 Filed 09/23/20 Page 5 of 6 PageID #: 35

                                                                                                   5


it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

to seek forfeiture of any other property of the defendant up to the value of the forfeitable

property described in this forfeiture allegation.

               (Title 18, United States Code, Section 981(a)(l)(C); Title 21, United States

Code, Section 853(p); Title 28, United States Code, Section 2461(c))




                                                                  A TRUE BILL




SETH D. DUCHARME
ACTING UNITED STATES ATTORNEY
EASTERN DISTRICT OF NEW YORK
                  Case 1:20-cr-00394-KAM Document 8 Filed 09/23/20 Page 6 of 6 PageID #: 36


F.#: 2020R00345
FORM DBD-34              No.
JUN.85

                                               UNITED STATES DISTRICT COURT

                                                 EASTERN District ~fNEW YORK

                                                     CRIMINAL DIVISION

                                               THE UNITED STATES OF AMERICA

                                                               vs.

                                                     KEVIN .TAY LIPSITZ.

                                                                                       Defendant.
                                                         INDICTMENT

                           (T. 18, U.S.C., §§ 98l(a)(l)(C), 1341, 1343 and 3551 et~.; T. 21,
                          U.S.C., § 853(p); T. 28, U.S.C., § 2461(c); T. 50, U.S.C. §§ 4512 and
                                                             4513)

                               ,J true bill.        /]               r

                           . ~~-~~------------F;;;.p,;;:,o,,
                         --------


                         Filed in open court this _________________ day,

                         of ____________ A.D.20 ____ _


                                                                                             Clerk



                         Bail,$-----------


                                      Andrew Wang, Assistant U.S. Attorney (718) 254-6311
